 MARTIN J BARRY CO.393Martin J.Barry CompanyandCarpenters DistrictCouncil and its affiliatedLocal 974,UnitedBrotherhood of Carpenters&Joiners of Amer-ica,AFL-CIORiehl Estate ManagementCo.andCarpenters Dis-trict Council and its affiliatedLocal 974,UnitedBrotherhood of Carpenters&Joiners of Amer-ica,AFL-CIO. Cases 5-CA-9363 and 5-CA-1160631 January 1986SUPPLEMENTAL DECISION ANDORDERBY MEMBERS DENNIS, BABSON, ANDSTEPHENSOn 14 January 1981 Administrative Law JudgeBenjamin Schlesinger issued the attached decision.Respondent Riehl Estate Management Co. (RiehlEstate) filed exceptions and a supporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings, andconclusions as modified and to adopt the recom-mended Order as modified.As set forth more fully in the judge's decision,Case 5-CA-9363 is the backpay proceeding result-ing from an earlier Board Decision and Order.' Inthe earlier decision, the Board found that Respond-ent Martin J. Barry Company (Barry), a real estatemanagement company, had violated Section 8(a)(5)and (1) of the Act by refusing on 30 March 1978 toexecute and implement a contract setting forth theterms of a final and binding agreement reached be-tween it and Carpenters District Council and its af-filiatedLocal 974, United Brotherhood of Carpen-ters & Joiners of America, AFL-CIO (the Union).The,Board's Order directed Barry and "its officers,agents, successors, and assigns," to sign and giveeffect to the contract between Barry and the Unionand to make the unit employees whole for anylosses suffered by reason of the refusal to giveeffect to the contract.In October 1978, while the unfair labor practiceproceeding in Case 5-CA-9363 was pending beforethe Board, Barry announced that it intended tocease operations on 30 November 1978, and it noti-fied all its employees that they would be terminat-ed on that date. In an attempt to salvage Barry'sproperty management activities, a group of inves-'Martin J. Barry Co,241 NLRB 1011 (1979)tors formed Riehl Estate.2 Riehl Estate hired ap-proximately 95 percent of Barry's unit employeesand most of Barry's supervisory employees. Theunit employees were hired to work at jobs andwages similar to those that they had with Barry.When Barry ceased operations on 30 November1978, it still had not executed or implemented thecontract it had agreed to on 30 March 1978. On 1December 1978, without any hiatus, Riehl Estatecommenced operations utilizing a majority ofBarry's former employees to do work similar tothat done by Barry.On 20 April 1979 the Board issued its decisionfinding that Barry had unlawfully refused to exe-cute its contract with the Union. Thereafter, theRegional Director issued a notice requiring RiehlEstate, as a successor to Barry, to show cause whyitshould not be required to comply with the af-firmative remedial provisions of the Board's Orderagainst Barry. Riehl Estate denied responsibility forremedying Barry's unfair labor practices, and thematter was set for a hearing before an administra-tive law judge.At the hearing Riehl Estate conceded, and thejudge found, that underNLRB v. Burns SecurityServices,406 U.S. 272 (1972), Riehl Estate was asuccessor to Barry and therefore had an obligationto bargain in good faith with the Union, the collec-tive-bargaining representative of its predecessor'semployees.3 The judge ' further found that whenRiehl Estate began its operations, it was aware ofBarry's unremedied unfair labor practices. In suchcircumstances, the judge concluded that underGolden State Bottling Co. v. NLRB,414 U.S. 168(1973),Riehl Estate was a successor with knowl-edge of its predecessor's unfair labor practices andthereforewas jointly and severally liable withBarry to make the unit employees whole for lossesresultingfromBarry's refusal to execute theagreed-upon contract on 30 March 1978 untilBarry ceased operations on 30 November 1978.The judge further found that, although there wasno precedent for requiring a successor employer toexecute and implement its predecessor's contractbecause of the predecessor's unlawful failure toexecute that contract, the mere imposition of back-2Although a number of the Respondent's investors had been associat-ed with Barry, the parties stipulated that Riehl Estate was not an alterego of Barry2As set forth more fully in the judge's decision, the backpay proceed-mg, Case 5-CA-9363, was consolidated with the unfair labor practiceproceeding in Case 5-CA-11606 which alleged that Respondent RiehlEstate had unlawfully refused to bargain with the Union when Respond-ent Barry' ceased doing business The judge found that, in the absence ofa bargaining demand by the Union, Riehl Estate had not refused to bar-gain with the Union, and therefore he recommended that the complaintin Case 5-CA-11606 be dismissed in its entirety No exceptions were filedto the judge's recommended dismissal of Case 5-CA-11606278 NLRB No. 56 394DECISIONS OF NATIONAL LABOR RELATIONS BOARDpay liability for the period ending with Barry's ces-sation of business was insufficient to remedy fullythe existing unfair labor practices and restore thestatus quo ante. Accordingly, the judge further di-rected Riehl Estate to execute and implement thecontract agreed to by Barry and to make its em-ployeeswhole for its own subsequent failure toexecute and implement that contract from the dateit began operations on 1 December 1978.In its exceptions, Riehl Estate concedes that itmet the prerequisites for successor liability estab-lished inGolden State Bottling.4However, RiehlEstate vigorously excepts to that portion of thejudge's recommended Order directing it to executeand implement the contract agreed to by Barry andtheUnion and to make its employees whole forRiehl Estate's failure on 1 December 1978 to exe-cute and implement the contract. Riehl Estate con-tends that such portion of the judge's remedy isoverly broad and is contrary to the policies andpurposesof the Act.We initially note, as did the judge, that underBurnsit is clear that a successor employer does nothave a statutory bargaining obligation to assume itspredecessor's contractwith the union. Thus, asnoted by the judge, even if the predecessor Barryhad executed and implemented its contract withtheUnion, the successor Riehl Estate would notnecessarily have had an obligation underBurnstocomply with that contract. The judgereasoned,however, that because Section 10(c) of the Act au-thorized the Board to take appropriate remedialaction to remedy an unfair labor practice, the ap-propriate remedial action here included requiringRiehl Estate, a successor, to adopt and implementits predecessor's contract.We disagree. The judge's analysis overlooks theSupreme Court's, holding inH.K.Porter Co. v.NLRB,397 U.S. 99 (1970), that the Board lacks theremedial authority to impose contractual terms in-voluntarily on either party to a collective-bargain-ing agreement. The Court pointed out that underSection 8(d) of the Act the obligation to engage ingood-faith 'bargaining "does not compel eitherparty to agree to a proposal or require the makingof a concession." Although acknowledging that4 In its execeptions,Riehl Estate also makes the broader argument thatbecause it did not have a contractual relationship with Barry and it didnot purchase any assets from Barry, the principles ofGolden State Bot-tlingCodo not apply and therefore it is not obligated to remedy Barry'sunfair labor practices.We find no merit to these contentions because, inagreement with the judge,we find that the substantially reduced manage-ment fees charged by Riehl Estate to Henry Knott, the former presidentof Barry, effectively constituted a payment by Riehl Estate for Barry'sbusinessAccordingly,we find it unnecessary to consider Riehl Estate'scontentions or the judge's discussion on whether the principles ofGoldenState Bottling Coapply to a successor who had not purchased the assetsor established a contractual privity with the predecessor employer.Section 8(d) explicitly refers only to a determina-tionof the parties' bargaining obligations, theCourt found that the same principle implicitly ex-tends to the Board's Section 10(c) remedial author-ity.The Court stated:Itwould be anomalous indeed to hold thatwhile §8(d) prohibits the Board from relyingon a refusal to agree as the sole evidence ofbad-faithbargaining,theAct permits theBoard to compel agreement in that same dis-pute.The Board's remedial powers under §10of the Act are broad, but they are limited tocarry out the policies of the Act itself. One ofthese fundamental policies is freedom of con-tract.While the parties' freedom of contract isnot absolute under the Act, allowing theBoard to compel agreement when the partiesthemselves are unable to agree would violatethe fundamental premise on which the Act isbased-private bargaining under governmentalsupervision of the procedure alone, withoutany official compulsion over the actual termsof the contract.5As noted above, the Supreme Court thereafterheld inBurnsthat although a successor had thestatutory obligation to bargain with the union thatrepresented the predecessor's employees, the suc-cessor had no obligation to assume the predeces-sor's contract with the union. In so finding, theCourt, quoting fromH. K. Porter Co., 6reaffirmedits holding that the Board did not have the statuto-ry authority to compel a party toassumecontrac-tual terms that had not been voluntarily agreed onin negotiations.InGolden State Bottling,the Court held that asuccessor employer that acquired its predecessor'soperations with the knowledge that the predecessorhad discriminatorily discharged an employee wasjointly and severally liable with the predecessor toremedy that unfair labor practice. In so holding,the Court pointed out that the Act contemplatedthat the Board would exercise its remedial author-ity by "striking a balance between the conflictinglegitimate interests of the bona fide successor, thepublic, and the affected employee."7 The Courtspecifically noted, however, that it was "in no wayqualify[ing] theBurnsholdings" that a successorwas not bound by the collective-bargaining agree-ment agreed to by the union and the predecessoremployer, and it specifically stated that "a purchas-ing company cannot be obligated to carry out5H. K Porter Co,supra at 108, fns omitted6 Burns,supra at 283 and 2877Golden State Bottling Co,414 U S at 181 MARTIN J. BARRY CO.under Section10(c) everyoutstanding and unsatis-fiedorder of the Board."8The question presentedin the instant case iswhat particular remedial obligations must RiehlEstate as a successor employer undertake in orderto remedyfullyitspredecessor'sunlawful refusalto execute and implement its contract with theUnion.As indicated above, Riehi Estate has con-ceded that it isjointly andseverally liablewithBarry to make Barry's employees whole for thewages they lost between 30 March and30 Novem-ber, the dates Barry refused to sign the contractand ceased operations.Moreover,the record estab-lishesthatRespondent Riehi Estate has expressed awillingness to engage in good-faith, bargaining withthe Union.Such good-faith bargaining supplement-ed by the jointand several backpay liability ofBarry and Riehl Estate to Barry's former employ-ees for the time period between Barry's failure toexecute,the contract and Barry's cessation of oper-ations on 30 November 1978 adequately remediesBarry's unfair labor practices.In our view, good-faith bargaining by a successor employer in con-junctionwith a make-whole obligation for theperiod'ending with the predecessor's cessation ofoperations is sufficient to convince the unit em-ployees that the employing enterprise intends tocomplyfullywiththe requirements of the Act andstrikes I an appropriate"balance between the con-flicting legitimate interestsof thebona fide succes-sor, the public,and the affected employee[s]."9AMENDED CONCLUSIONS OF LAWSubstitute the following for paragraphs 5 and 6of the judge's Conclusions of Law:"5. 1 RespondentMartin J. Barry Company,which did not appear in opposition to this proceed-ing, remains fully responsible to make whole allemployees in the above-describedbargaining unitfor any losses suffered by reason of its refusal togive effect to the agreement which it made, but re-fused to execute, with the Union. That includes thedifferences between what Barry paid to its employ-ees between the effective date of the collective-bar-gaining agreement and 30 November 1978, the datethat it ceased doing business."6.Riehi EstateManagementCo. is thesucces-sor to Barry and, accordingly, is to be joined as apartyRespondent to the Board OrderagainstBarry in Case 5-CA-9363. It is fully responsible tomake Barry's employees whole for any losses re-sulting from Barry's refusal to bargain collectively.It istherefore jointly and Severally liable for thesameobligations and backpayas isBarry."e Id ate 183-184 fn 6.sGolden State Bottling,supra at 181ORDER395The National Labor Relations Board orders thattheRespondents,Martin J. Barry Company andRiehl EstateManagement Co., Baltimore, Mary-land, their officers, agents,successors,and assigns,shall jointly and severally make whole Martin J.Barry Company's employees for any losses sufferedby reason of the refusal of Martin J. Barry Compa-ny to give effect to itsagreementwith CarpentersDistrict Council and its affiliated Local 974, UnitedBrotherhood of Carpenters & Joiners of America,AFL-CIO, from the period 30 March 1978 to 30November 1978. Such amounts as are due shall bepaidwith interest in the manner set forth in theBoard's decision reported at 241NLRB 1011(1979), in thesection entitled"The Remedy."IT IS FURTHER ORDERED that the issue concern-ing the determination of the amount of backpaydue to the employees pursuant to the Board OrderinCase 5-CA-9363 issevered,and jurisdictionthereof shall be retained by the administrative lawjudge for hearing, if necessary, upon application ofany party to this proceeding.IT IS FURTHER ORDERED that the complaint inCase 5-CA-11606is dismissed.Harvey A. Holzman, Esq.,for the General Counsel.N. Peter Lareau, Esq.,andBruce P.Martin,Esq. (Vena-ble,Baetjer and Howard),of Baltimore, Maryland, forthe Respondent Riehi Estate Management Co.DECISIONSTATEMENT OF THE CASEBENJAMIN SCHLESINGER,Administrative Law Judge.This case is a consolidated backpay and unfair laborpractice proceeding.On April 20, 1979, the NationalLaborRelations Board rendered its Decision and Order(241NLRB 1011), finding that Respondent Martin J.Barry Company, which had ceased operations on No-vember 30,1978,engaged in unfair labor practices affect-ing commerce within the meaning of Section 8(a)(5) and(1) of the Actby refusing to execute a contract settingforth theterms of a final and binding agreement reachedbetween it and Carpenters District Council and its Affili-ated Local 974, United Brotherhood of Carpenters &Joiners of America, AFL-CIO, although the Union hadrequested Barry to do so. The Board'sOrder, requiringBarry to execute and comply with the terms of theagreement,has not beencomplied with.On October 18, 1979, no doubt because Barry was nolonger in business, the Union filed a charge against RiehiEstate Management Co. and on May 9, 1980,a complaintissued alleging that Riehl Estate was a successor toBarry and was required to bargain with the Union buthad refused to do so. Further, on July 31, 1980, the Re-gionalDirector for Region 5 issued a notice requiringRiehi Estate to show cause why it should not be re- 396DECISIONSOF NATIONAL LABOR RELATIONS BOARDquired to comply with the affirmative remedy provisionsof the Board's OrderagainstBarry, and why the issuesrelating to that preceeding and the amount of backpaydue to employees should not be resolved at a formalhearing to be consolidated with the proceedings on theunfair labor practice complaint against it. On September24, 1980, the Regional Director entered an order consoli-dating the unfair labor practice proceeding and the back-pay hearing and scheduled the same to be heard on Oc-tober 30, 1980, at which time such a hearing took placeinBaltimore,Maryland. Barry did not appear; RiehlEstate denied the allegations of the 8(a)(5) complaint anddenied responsibility, for Barry's violations of the Act.On consideration of the record in this proceeding, in-cluding the briefs filed by the General Counsel and RiehlEstate, and my observation of the demeanor of the wit-nesses, I make the followingI.JURISDICTIONRiehl Estate is a partnership providing apartment andshopping center maintenance service at various locationsin the State of Maryland. During the 12 months preced-ing the issuance of the complaint, a representativeperiod, Riehl Estate received gross revenues in excess of$50,000 from its operations.During thesameperiod,Riehl Estate had combined purchases in interstate com-merce of materials and supplies valued in excess of$50,000 from points located outside the State of Mary-land and from wholesale and manufacturing enterpriseswhich themselves purchased goods and materials valuedin excess of $50,000 in interstate commerce from pointslocated outside the State of Maryland. I conclude, asRiehl Estate admits, that at all material times it is andhad been an employer engaged in commerce and in oper-ations affecting commerce within the meaning of Section2(2), (6), and (7) of the Act.I further find and conclude, as Riehl Estate admits,that the Union is and hasbeen at all times alabor organi-zation within the meaning of Section 2(5) of the Act.II.THEALLEGED UNFAIR LABOR PRACTICEA. The Board's Prior DecisionIn its prior decision, the Board found that on July 1,1977, a majority of the employees of Barry designatedthe Union as their representative for the purpose of col-lective bargainingwith Barry for the following unitfound appropriate for collective-bargaining purposeswithin themeaningof Section 9(b) of the Act:All full-time and regular part-time maintenance em-ployees employed by [Barry] at its various apart-ment and shopping center locations in Maryland;but excluding clerical employees, guards and super-visors as defined in the Act.The Union was certified on July 14, 1977.Commencing about September9, 1977, the Union andBarry helda series of negotiating sessions culminating inBarry's submissionof itsfinal offer at a meeting held onDecember 15,1977. About February 24, 1978,the Unioninformed Barry that it had accepted that offer. Barryagreed to draft a formal collective-bargaining agreementembodying the terms of its offer and transmitted a formalcontract to the Union about March 30, 1978. On April 3,1978, John H. Riehl III, Barry's general manager and as-sistant treasurer,wrote Barry's attorney stating that be-cause of a petition received from numerous employees,Barry would not sign the contract. The Union received acopy of the letter on April 4, 1978.Based on a stipulated record, the Board found thatsince about March 30, 1978, Respondent refused to bar-gain collectively with the Union as the exclusive repre-sentative of the employees in the appropriate unit by re-fusing to execute the agreed-on contract, and that, bysuch refusal, Barry had engaged in and was still engag-ing in unfair labor practices within the meaning of Sec-tion 8(a)(5) and (1) of the Act. As a remedy, the Boardordered Barry, if the Union so requested, to sign andgive effect to a written contract embodying the terms ofthe agreement reached on February 24, 1978, includingbut not limited to the provisions relating to wages andeconomic benefits, and to make whole its employees forany losses suffered by reason of Barry's refusal to giveeffect to the agreement.B. Barry Discontinues Business and Riehl EstateCommences BusinessIn early October 1978, Henry J. Knott, Barry's presi-dent, decided that Barry would no longer engage inpropertymanagement activities.He sent letters datedOctober 3, 1978, to each of Barry's clients that Barrywould cease doing business as of December 1, 1978; and,by notice dated November 2, 1978, he notified all em-ployees of Barry that their employment would be termi-nated as of November 30, 1978.Riehl attempted to salvage Barry's property manage-ment activities and formed a partnership of Riehl Estatewith James F. Knott, the son of Henry J. Knott andRiehl's brother-in-law.Each contributed his personalfunds towards the capitalization of the new partnershipand became a 30-percent general partner. A 21-percentlimited partnership interestwas granted to LakehurstLimited Partnership, itself a limited partnership consist-ing of approximately 60 children (including Riehl's wife)and grandchildren of Henry J. Knott.' Finally, the re-maining 19 percent was allocated as a limited partnershipinterest to four of Barry's former employees. Three ofthem had been Barry's three property managers and re-tained the same positions with Riehl Estate. The fourth,Barry's corporate secretary and office manager andbookkeeper, became Riehl Estate's office manager andbookkeeper.During November 1978 Riehl solicited the owners ofthe properties then managed by Barry and successfullyobtained all of their property management business forRiehl Estate and, in addition, secured the consent ofBarry's 15 project superintendents to remain as employ-ees of Riehl Estate. The managers and superintendents1Lakehurst had existed for a number of years and was not speciallyorganized for its forthcoming share in Riehl Estate The record does notshow whether James F Knott was a partner in Lakehurst MARTIN J. BARRY CO.397were then instructed by Riehl to solicit all Barry's fieldemployees to apply for employment with Riehl Estate.2Each field employee submitted an application and wasinterviewed by a manager or superintendent, who toldthe employee, only if asked, that he or she would bemaking at least the minimum wage and in no event noless than the employee was receiving from Barry.3 Theweek before December 1, 1978, approximately 95 per-cent of Barry's 135 unit employees were hired by RiehlEstate commencing on December 1, 1978, in the samecapacity they worked for Barry and at the, same wagesthey were paid.4In the interim, the complaint in Case 5-CA-9363 hadissued on May 31, 1478; Barry had denied the commis-sion of any unfair labor practices in its answer, datedJune 15, 1978; and the parties to that proceeding had, onNovember 8, 1978, executed a stipulation agreeing to therecord of that proceeding, waiving a hearing before anadministrative law judge and the issuance of an adminis-trative law judge's decision, and submitting the case di-rectly to the National Labor Relations Board for findingsof fact, conclusions of law, and an Order based on therecord.In the first week of November 1978, Oneal Fowler,businessrepresentativeofLocal 974, learned fromRobert Hillman, Barry's then-attorney, that Barry wasconsidering going out of business and that Riehl Estatewas intending to establish a new company. On December6, 1978, Fowler met with Hillman and Riehl, who ex-plained that Riehl Estate was going to carry on the sameoperations as that previously conducted by Barry, butwith two general partners and five limited partners.Fowler offered to accept the contract previously negoti-ated with Barry, as yet unsigned, but he wanted addi-tional clauses for union security, checkoff, and health,welfare, and pension contributions. Riehl stated that hewished to confer with his partners, and the meeting ad-journed without agreement on a new date for further dis-cussions.When Fowler did not hear from anybody, hemade calls to Hillman in January and February 1979, andhe wrote Hillman in late February 1979 in an attempt toset up a meeting. In late March 1979, Hillman informedFowler that he was no longer the attorney representingRiehl Estate.5Fowler testified that following this advice, he calledRiehl's office at least 10 to 12 times during the entiremonth of April and the first week of May and that histelephone calls were never answered. His receipt of theBoard's Decision and Order against Barry in April andthereafter a letter from the Region in June 1979 prompt-2There is no evidence that Riehl Estate attempted to obtain a workforce by any other means2According to one witness, only "several" employees and, accordingto another, "quite a few" employees, asked if they would be receivingmore money. It is apparent that not all employees raised any questionabout theirterms andconditions of employment. Holidays and other ben-efits were not discussed4About three employees had received from Barry a freeapartment aspart of their salaryWhen theywereoffered positions by Riehl Estate,they were told that they would no longer receive their free apartmentsbut they would be compensated in wages for the value of their apart-ments5Hillman's retirement as Riehl Estate's attorney is a curious event.Riehl testified that Hillman was fired byBarry'sgeneral counsel.ed him to call his attorney, Cosimo C. Abato, to contactN. Peter Lareau, Riehl Estate's new attorney, to seewhether Riehl Estate would honor the Barry contract orwould give a union-security clause; if so, the Unionwould be willing to settle the outstanding obligation ofBarry.Abato contracted Lareau in June or July 1979and offered a settlement on the basis that Riehl Estatesign the collective-bargaining agreement which had beennegotiatedwith Barry and pay the entire amount re-quested by the NLRB or, in the alternative, that theUnion would consider an amount less than that requiredby the Board decision in return for the addition to thepreviously negotiated agreement of a union-security anddues-checkoff provision.Lareau checked with RiehlEstate and advised Abato that his client was unwilling tosettle the matter on either basis that Abato had suggest-ed.There has been no further contact between the par-ties or their representatives since that conversation, con-ceded to have occurred no later than July 1979.C. Riehl Estate's Refusal toBargainRiehl Estate conceded that for the purposes ofNLRBv.Burns Security Services,406U.S. 272 (1972), andHoward Johnson Co. v. Detroit Local Joint ExecutiveBoard,417 U.S. 249 (1974), it was a successor to Barry.Burnswas an unfair labor practice proceeding which in-volved a complaint against a successor for failing to rec-ognize its predecessor's union and to adopt its agreementwith that union.Burnsheld that, although a successorwas bound to recognize its predecessor's union and tobargain with it, the Board was without authority to re-quire the successor to honor the substantive provisions ofthe agreement executed by the precedessor, even thoughthe successor had hired a majority of the predecessor'semployees.The policies stressed by theBurnsCourtwere: (1) freedom of contract under Federal labor policy(asBurnshad not expressly or impliedlyagreed toassume the obligations of its predecessor'sagreement);(2) inhibition of the free flow of capital if new employerswere to be bound by preexistingagreements; and (3)freedom of the successor to make substantial changes inthe operation of the enterprise.Howard Johnson,a Sec-tion 301 action, held that the new employer cannot becompelled to arbitrate obligations to the employees ofthe prior employer when there is no substantial continui-ty of identity in the work force hired and no express orimplied assumption of the agreement to arbitrate.Because Riehl Estate has conceded that it is a succes-sor within the meaning ofBurns,it is clear that it is obli-gated to bargain with the Union. Riehl Estate, however,defends against the 8(a)(5), complaint" against it on theground that the complaint is barred by Section 10(b) ofthe Act, which required proof that it refused to bargainwithin the 6 months preceding the filing of the unfairlabor practice charge.The instant charge was filed on October 18, 1979. Forthe purposes of Section 10(b), the cutoff date is April 18,6The basis of the unfair labor practice complaint is solely that RiehlEstate failed to bargain with the Union. It is not based on Riehl Estate'sfailure toassumeBarry's agreement, a claim which would be dismissedon the authority ofBurns 398DECISIONSOF NATIONAL LABOR RELATIONS BOARD1979. The only acts alleged to have occurred within theperiod are unanswered telephone calls from Fowler toRiehl and the telephone conversations between Abatoand Lareau. I conclude that neither are sufficient to sup-port the complaint.First, I do not credit Fowler's testimony regarding thenumerous telephone calls which he allegedly made toRiehl. I found Fowler's recollections to be, at best, hazyand imprecise; and, although I found Riehl to be some-what elusive in other respects, I credit his denial that hereceived telephone messages during the latter part ofApril, a conclusion supported by a book maintained byhis office indicating all telephone calls made and re-ceived during that period. The book indicates no callsfrom Fowler since March 21, 1979.7Second, what prompted Abato's call to Lareau in Juneor July 1979 was not the refusal of Riehl Estate to bar-gain with the Union over terms and conditions of em-ployment of the successor's employees but was theUnion's concern that there had been no compliance withthe Board decision. As a result of that, Fowler requestedAbato to contact Lareau to see whether the entire prob-lem could be settled. Abato's two conversations withLareau, as well as two conversations with the Region'scompliance officer, concerned Abato's attempt to,settlethe unfair labor practice proceeding and did not consti-tute a demand for bargaining with theBurnssuccessor.In any event, Riehl Estate did not refuse to considerAbato's offer. Rather than a refusal to bargain under theAct, there is present only a proposal by the Union for acontract and a rejection of that proposal by Riehl Estate.The Act "does not compel any agreement whatever,"NLRB v. Jones & Laughlin Steel Corp.,301U.S. 1, 45(1937). Accordingly, I find that there was no demand forbargaining during the 6-month period preceding thefiling of the Union's unfair labor practice charge and thatRiehl Estate did not refuse to bargain with the Unionduring that period. I will dismiss Case 5-CA-11606.III.THEBACKPAY PROCEEDINGSince the Board's decision inPerma Vinyl Corp.,164NLRB 968 (1967), enforced sub nom.United States Pipe& Foundry v. NLRB,398 F.2d 544 (5th Cir. 1968), andthe Supreme Court's decision inGolden State Bottling Co.v.NLRB,414 U.S. 168 (1973), the Board has held that abona fide successor, who has knowledge of its predeces-sor's unfair labor practices, is responsible to correct thoseunfair labor practices under the authority of Section10(c) of the Act authorizing the Board "to take such af-firmative action . . . as will effectuate the policies of thisAct."Golden Stateinvolved a successor's responsibilityonly to reinstate with backpay employees who were dis-criminatorily discharged by the predecessor employer.There is in the message book an entry of Fowler's name at the topcorner of thepagefor April 25. Although his name was not listed in thebody of the page wheremessagesare usually recorded, no explanationfor hisname beingon thepagewas given I am nonetheless persuaded,because of considerations of demeanor, that Fowler did not call that dayin any event, it is, at best, questionable that an unanswered telephonecall,withthe callerleaving only his name and no other message, consti-tutes ademand forbargaining,the failure to answer constituting, in turn,a refusal to bargain.The parties herein have been unable to find any case onpoint in which the Board or a Court directly consideredthe question whether a predecessor's failure to bargainunder Section 8(a)(5) by refusing to execute an agreed-oncollective-bargaining agreement should be remedied bythe successor. My independent research has been similar-ly unavailing.The Supreme Court's analysis inGolden State,howev-er, is helpful. In discussingBurns,the Court wrote, 414U.S. at 183-184, that it had heldthat the new company had been properly orderedto bargain with the bargaining representative whichhad been certified to the old company, since thebargaining unit remained essentially unchanged. Itwas also held, however, that the new employer wasnot bound by the collective-bargaining agreementagreed to by the union and the predecessor employ-er, inasmuch as § 8(d) of the Act, as well as the leg-islative history of the labor laws, reflected a policyagainst compelling a party to agree to substantivecontractual obligations. 406 U.S., at 281-284, 291.Similarly, the Court refused to bind the union, sinceitmight have made bargaining concessions with theprevious employer which it would 'not necessarilyagree to in negotiations with the successor.Id.,at288.The Court refused to qualify theBurnsholding whenit concluded inGolden Statethat the successor should beresponsible for the violations of its predecessor. TheCourt wrote, 414 U.S. at 184:When a new employer . . . has acquired substantialassetsof its predecessor and continued, withoutinterruption or substantial change, the predecessor'sbusiness operations, those employees who have beenretainedwill understandably view their job situa-tions as essentially unaltered. Under these circum-stances, the employees may well perceive the suc-cessor's failure to remedy the predecessor employ-er's unfair labor practices arising out of an unlawfuldischarge as a continuation of the predecessor'slabor policies. To the extent that the employees' le-gitimate expectation is that the unfair- labor prac-ticeswill be remedied, a successor's failure to do somay result in labor unrest as the employees engagein collective activity to force remedial action. Simi-larly, it the employees identify the new employer'slabor policies with those of the predecessor but donot take collective action, the successor may benefitfrom the unfair labor practices due to a continuingdeterrent effect on union activities.The Court summed up the important policies servedby its holding the bona fide successor responsible for itspredecessor's violation-"[a]voidance of labor strife, pre-vention of a deterrent effect on the exercise of rightsguaranteed employees by § 7 of the Act . . . and ptotec-tion for the victimized employee[s]." 414 U.S. at 185.Riehl Estate, however, argues, first, that it is not a suc-cessor underGolden Stateand, second, if it were to be so MARTIN J. BARRY CO.399bound by the predecessor's collective-bargaining agree-ment, the "important labor policy [which] opposed sad-dling the successor employer with the obligations of thecollective bargaining agreement," as spelled out inBurns,id.,would be defeated.The manner in which Riehl Estate has briefed thesetwo issues raises a substantial question whether the twoissues arenot really one and the same. At the hearing,Riehl Estate conceded that it was a successor forBurnspurposes-meaning that it was bound to recognize andbargain with the Union-but refused to concede that itwas a successor forGolden Statepurposes-arguing, Ihad thought, that there were insufficient criteria to holdthat it should be required to remedy the unfair laborpractices of its predecessor. My reading of its brief indi-cates that its contention has been, in a meaningful fash-ion, abandoned or, at least, refined to one of whether, asa successor, it should be required to execute its predeces-sor's agreement and comply with it.My conclusion is based on- the following: Riehl Es-tate's argument begins with a discussion of footnote 9 ofHoward Johnson,417 U.S. at 262-263, which reads:[T]he real question in each of these "successorship"cases is, on the particular facts, what are the legalobligations of the new employer to the employeesof the former owner of their representative? Theanswer to this inquiry requires analysis of the inter-ests of the new employer and'the employees and ofthe policies of the labor laws in light of the facts ofeach case and the particular legal obligation whichis at issue, whether it be the duty to recognize andbargain with the union, the duty to remedy unfairlabor practices, the duty to arbitrate, etc. There is,and can be, no single definition of "successor"which is applicable in every legal context. A newemployer, in other words, may be a successor forsome purposes and not for others.Following this, Riehl Estate argues that the extent of itsobligations must begin with an analysis ofGolden State,particularly whether a successor employer has an affirm-ative duty to remedy its predecessor's unfair labor prac-tices, thus implying that it is a successor but questioningthe extent of its obligations. This is followed by its ac-knowledgment that there is a "substantial continuity" be-tween its and Barry's "business methods and employeecomplement," that it had notice of Barry's unfair laborpractices at the time it started doing business, and that ithad at opportunity to present. evidence on whether itwas Barry's successor.Under established Board law, that is sufficient to con-stituteRiehlEstate as a successor.Miami IndustrialTrucks,221NLRB 1223, 1224 (1975).8 The only otherquestion raised by Riehl Estate is whether, because it didnot purchase the assets of Barry, it somehow loses itssuccessorship status. That is answered byPerma VinylCorp.,164 NLRB at 969 - "It is the employing industrythat is sought to be regulated and brought within thecorrective and remedial provisions of the Act in the in-terest of industrial peace."- and, more recently, byHotBagels of Staten Island,244 NLRB 129 (1979), enfd. 622F.2d 1113 (2d Cir. 1980). In the latter decision, theBoard held that the finding of a successorship relation-ship is not grounded upon a purchase per se, noting thatBurnsdid not involve a purchase. The court of appeals,enforcing, stated (622 F.2d at 1115): "A direct transac-tion between the violator of the labor laws against whoman order is originally entered and its eventual successoragainstwhom it is sought to be enforced is not re-quired," citingNLRB v. Ethan Allen, Inc.,544 F.2d 742(4th Cir. 1976), andNLRB v. Zayre Corp.,424 F.2d 1159(5thCir. 1970). In fact, because Barry essentially ren-dered a service-managing property-there were fewmaterial assets for Riehl Estate to purchase. In anyevent, under these authorities, I conclude that in a com-pliance proceeding, Riehl Estate is a successor. If theBoard had required merely the reinstatement of an em-ployee,with backpay, I conclude that Riehl Estatewould be required to comply with that remedy.But the real question is whether Riehl Estate, as a suc-cessor, is bound to comply with all the remedial terms ofthe Board Order against Barry, which here required thatitexecute and comply with Barry's agreement, whenconsideration is given to the Supreme Court's statementinGolden State,414 U.S. at 184 fn. 6, that: "A purchas-ing company cannot be obligated to carry out under§10(c) every outstanding and unsatisfied order of theBoard:" The easy answer is that the Board Order flowstoBarryanditssuccessors.Because I am bound byBoard law, and because the Order clearly constitutes thelaw of the case,Schulte's IGA Foodliner,241 NLRB 855,856 (1979), that appropriately should fully dispose of thematter. However, because the parties have fully litigatedand briefed the issue of the scope of the successor's li-ability, and there has been no motion made to the Boardfor reconsideration of its Order nor did anyone move toreopen the Board proceeding to introduce proof ofchanged circumstances, the matter is ripe for dispositionherein.9Inweighing the policies enunciatedinBurnsandGolden State,I conclude that the prevention of the unfairlabor practices is more important in the circumstances ofthis case.'O It is clear that Riehl Estate had notice of theunfair labor practices of Barry. Indeed, Riehl (with Hill-man, the sole negotiator for Barry) was the prime partic-ipant in those violations because it was he who, on April3, 1978, notified the Union that Barry would not sign the8Had there been no concession by Riehl Estate in its brief, I wouldhave found that it was a successor because there is no meaningful andappreciable difference in the operations, location, work force, workingconditions, supervision, and services of the two business. Indeed, therewas complete continuity of the employing entity from November 30,1979,when Barry terminated its business, to December 1, when RiehlEstate started. Barry's supervisors hired Rtehl Estate's employees onBarry's time. All but perhaps seven or eight of Barry's employees whowere lured by Riehl Estate were employed at the same locations on De-cember 1, 1979, as they worked on November 309The General Counsel's brief offered alternatives to the remedy or-dered by the Board. Although one alternative was intriguing, my consid-eration of it is clearly outside the scope of the Order and, therefore, out-side the proper scope of my authority10The Supreme CourtinBurnsstated, 406 US at 274. "Resolutionturns to a great extent on the precise facts involved here " 400DECISIONSOF NATIONALLABOR RELATIONS BOARDcollective-bargaining agreement. He, too, must have hadnotice of the institution of the unfair labor practice pro-ceeding against Barry and all of the procedures whichresulted in the Board Order. Thus, Riehl Estate's poten-tial liability for remedying the unfair labor practices wasa matterabout which Riehl could have taken steps toavoid byensuringthat Riehl Estate would not become asuccessor in the first instance or by ensuring that Barry'sunfair labor practices had first been remedied. i i Butknowing of the existence of the outstanding complaintagainstBarry, Riehl nonetheless proceeded to take ad-vantage of Barry's work force, including the existingmanagersof various properties, by hiring the employeesat thesamerate of wages and under the same conditionsas those afforded by Barry, which was doingbusiness incomplete disregard of the collective-bargaining agree-ment which it was bound to execute.Recognizing that the parties stipulated that Rieh]Estate was not the alter ego of Barry,it isnonethelessimportant to note, other than ownership, the substantialidentity of the two enterprises. Riehl was the formergeneral managerof Barry and his principal partner wasthe son of the former owner of Barry. In addition, 21percent of the stock remained in the Knott family, albeitfor the children (including Riehl's wife) and grandchil-dren of Knott.12 Furthermore, Riehl Estate negotiatednew agreements with all of Barry's formerclients, in-cluding Henry J. Knott and Lakehurst,13 in which RiehlEstate charged its clients a percentage of monthly rentcollectedas a managementfee_All the percentages Rieh]Estate negotiated were the same as those charged byBarry, except that the charges were reduced for theproperty owned by Henry J. Knott,14 thus giving himthe benefit of his successor's services and constituting, ina sense,payment for Riehl Estate's assumption from himof the management company.From the perspective of the employees, their employ-ment had changed in little material respects. Their jobswere the same; their locations were the same; their su-pervisors were the same. Riehl, still the generalmanager,had disavowed the very collective-bargaining agreementthat he had agreed to execute. At no time has there beenany implementation of that contract.The failure to correct Barry's violation of the Actmust,as a necessary consequence, have deterred the em-ployees from their union activities. Here, the employeesvoted for the Union as their collective-bargaining repre-sentative,theUnion negotiated for them and obtainedBarry's oralagreement setting forth their terms and con-11 InGolden State,414 U S at 188 in. 10 the Court stated: "It is appar-ent that had [the predecessor employer] already reinstated [the employee]with backpay before the sale of its business, and thereby fully compliedwith the Board's order, [the successor employer] would have had nomore obligation to employ him in the continuing business than it had toemploy any of [the predecessor's] other employees "12 Henry J Knott Jr, whomaintainedhis office at the same locationwhere Barry and Riehl Estate had their offices, was the partner of Lake-burst on whomlegalnotices of Riehl Estate were to be served. Theowner of the office building was Martin Knott, his brother.13Only 4 or 5 of the 15 developments serviced by Barry were notwholly or partly owned by Knott familyinterests14Henry J Knott owned six or more developments. The service feecharged by Barry on some of those were reduced from 5 percent to 2 or2-1/2 percent. On another, it was reduced to 1 percent.ditions of employment, and then Barry refused to sign itsown submitted draft contract. Collective bargaining,which is at the heart of the Act, was thus thwarted, andemployees could have been reasonably deterred fromagain exercising their right to self-organization, guaran-teed by Section 7 of the Act.Recognizing that the remedial powers of the Act areaimed at restoring the status quo that would have beenobtained had not Barry violated the Act,15 and that ifthere had been an executed agreement Riehl Estatewould not, underBurns,have been bound by Barry'sagreement, the damage has now been done. Employees,knowing that their union representation has been fornaught,would be disinclined to seek union assistanceonce Riehl Estate began its business. The mere imposi-tion on Riehl Estate of backpay liability for the periodending with, Barry's discontinuance of its business wouldbe of little aid in renewing employee interest in self-orga-nization, but would permit Barry's violation to continuealmost wholly unremedied and unabated.If Barry had corrected its actions and complied withthe Board's Order, the employees would have been facedwith Rieh] Estate's offer to reduce their wages and bene-fits,clearly a different choice than the one they weregiven. In this sense, Rieh] Estate has taken advantage ofand benefited from Barry's unfair labor practices; andRiehl Estate's employees must have continued to be de-terred from union activities, an effect which the Board'sOrder, complied with in its entirety, will hopefullycure. 16The Determination of LiabilityThe Regional Director's order consolidating these pro-ceedings required that the backpay hearing be held forthe following purposes: (1) to determine whether RiehlEstate should be joined as party respondent and namedin the Board Order in Case 5-CA-9363; (2) to determineto what extent Barry and/or Riehl Estate should be re-quired to comply with the affirmative remedy provisionsof that Board Order; and (3) to determine the amount ofbackpay due to the employees pursuant to the BoardOrder.With respect to item three, the parties agreed thatonce the issue of successorship and liability were deter-mined, they would be able to agree upon the amount ofbackpay and other terms and conditions necessary tocomply with the prior Board Order. In accordance withthat agreement, they agreed that the issues of successor-ship and liability would be severed from the instant pro-ceeding so that the parties might take exceptions to thisdecision and that the remaining issues of the amounts re-quired to comply with the Board Order would be pre-11NLRB v. Rutter-Rex Mfg. Co,396 U.S 258, 263 (1969).16 Two decisions cited by Riehl Estate to support its position that onlypartial relief should be granted are distinguishable: The successor inSoutheastern EnvelopeCo., 206 NLRB 933 (1973), did not take over andundertake the work formerly performed by one of its predecessors InThomas Engine Corp,179 NLRB 1029 (1970), enfd. sub nomAuto Work-ers v.NLRB,442 F.2d 1180 (9th Cir 1971), the successor did not per-form substantially the same work as its predecessor so that it could notbe determined whether the discriminatees would have been offered em-ployment by the successor MARTIN J. BARRY CO.401served by me, for hearing, if necessary, if the partieswere unable to resolve the computations to comply withthe Board Order.Accordingly, on the basis of the foregoing facts andthe entire record, I issue the followingCONCLUSIONS OF LAW1.Martin J. Barry Company and Riehl Estate Manage-ment Co. are each employers engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.Carpenters District Council and its affiliated Local974,United Brotherhood of Carpenters & Joiners ofAmerica, AFL-CIO, are labor organizations within themeaning of Section 2(5) of the Act.3.The following employees of Riehl Estate constitutea unit appropriate for the purposes of collective bargain-ing within the meaning of Section 9(b) of the Act:All full-time and regular part-time maintenance em-ployees employed by Riehl Estate at its variousapartment and shopping centers locations in Mary-land; but excluding clerical employees, guards andsupervisors as defined in the Act.4.Riehl Estate has not violated Section 8(a)(5) and (1)of the Act.5.Respondent Martin J. Barry Company, which didnot appear in opposition to this proceeding, remains fullyresponsible to make whole all employees in the above-described bargaining unit for any losses suffered byreason of its refusal to give effect to the agreementwhich it made, but refused to execute, with the Union.That includes the differences between what Barry paidto its employees between the effective date of the collec-tive-bargaining agreement and November 30, 1978, thedate that it ceased doing business. That also includes thedifferences between the amounts that Riehl Estate haspaidsinceDecember 1, 1978, and continuing to presentand what should have been paid under the terms of thecollective-bargaining agreement.' 76.Riehl Estate is the successor to Barry and, accord-ingly, is to be joined as a party Respondent to the BoardOrder against Barry in Case 5-CA-9363. UnderGolden.State,it is fully responsible to make its employees wholefor any losses resulting from Barry's refusal to bargaincollectively. It is therefore jointly and severally liable forthe same obligations and backpayas isBarry. In addi-tion,Riehl Estate is bound to sign and give effect to theagreed-on collective-bargaining agreement for the fullterm thereof.[Recommended Order omitted from publication.]17All Barry's assets wereliquidated and distributed to the Mano Sand Henry J. Knott Foundation, a charitable foundation The relief grant-ed against Barry, therefore, may be wholly or partiallymeaningless.